Citation Nr: 1438880	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-07 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for generalized anxiety disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1947 to April 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Regional Office (RO) in Washington, DC, that granted an increased evaluation of 50 percent for generalized anxiety disorder.  The Veteran filed a notice of disagreement in May 2011 and was provided with a statement of the case in January 2012.  The Veteran perfected his appeal with a January 2012 VA Form 9.   

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated October 2010 to August 2013, an April 2014 statement from the Veteran, and a June 2014 Appellate Brief.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to appear at a Travel Board hearing in May 2014.  In an April 2014 statement the Veteran stated that he was unable to attend the scheduled hearing as he was receiving oral chemotherapy and was awaiting a consultation appointment from a VA surgeon.  The Veteran further stated that he only does local driving when necessary and his usual form of transportation was his niece who would be out of the state on the date of the hearing.  The Veteran then requested consideration for another date for his hearing.  As such, a remand is necessary to again schedule the Veteran for his requested hearing.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a 

decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



